          Case 6:20-cv-00926-ADA Document 24-1 Filed 07/27/21 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION                    G
WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND
vs.                                                Case No.: 6:20-CV-00926-ADA
NEC CORPORATION



                                             ORDER

       BE IT REMEMBERED on this day, there was presented to the Comi the Motion for

                               Hershy Stern
Admission Pro Hae Vice filed by------------------ , counsel for

_W_SOU I nvestr ents, L _ _______� and the Court, having reviewed the motion, enters
     _ _ _ _ _ _ n_ _ _ _ _ L_ _C

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hae Vice is GRANTED, and

_H_e _r sh_ _y_St_ _e1_1____
                        1    _____ mayappear 011 behalf of WSOU Investments, LLC

in the above case.

                                  Hershy Stern
       IT IS FURTHER ORDERED that ----------------- , if he/she

has not alreadydone so, shall immediatelytender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the ___ dayof _ __________, 20 _
                                                    _




                                                   UNITED STATES DISTRICT JUDGE                 G
